[DO NOT PUBLISH]


              IN THE UNITED STATES COURT OF APPEALS
                                                                    FILED
                      FOR THE ELEVENTH CIRCUIT U.S. COURT OF APPEALS
                        ________________________ ELEVENTH CIRCUIT
                                                             April 18, 2008
                              No. 07-14088                 THOMAS K. KAHN
                          Non-Argument Calendar                CLERK
                        ________________________

                   D. C. Docket No. 02-00045-CR-1-MMP

UNITED STATES OF AMERICA,


                                                                Plaintiff-Appellee,

                                   versus

STEVEN LAWRENCE LAKE,

                                                          Defendant-Appellant.


                        ________________________

                 Appeal from the United States District Court
                     for the Northern District of Florida
                       _________________________

                               (April 18, 2008)

Before DUBINA, WILSON and PRYOR, Circuit Judges.

PER CURIAM:

     Appellant Steven Lake appeals his 151-month sentence for conspiracy to
distribute and to possess with intent to distribute 5 kilograms or more of a

substance containing cocaine and MDMA, in violation of 21 U.S.C. §§ 841(a)(1),

(b)(1)(A)(ii), and 846. On appeal, Lake argues that the district court erred in (1)

finding him accountable for more than five kilograms of cocaine and imposing the

statutory minimum sentence based on that finding, and (2) finding that he was not

entitled to safety-valve relief pursuant to U.S.S.G. § 5C1.2. After reviewing the

record and reading the parties’ briefs, we affirm Lake’s sentence.

Drug quantity and statutory minimum sentence

      On appeal, Lake argues that the district court erred in determining the drug

quantity at sentencing because, in a drug conspiracy case, the quantity for

sentencing purposes is the amount reasonably foreseeable to the defendant, not the

amount admitted at the plea colloquy. In particular, Lake argues that he should be

accountable only for three kilograms he directly distributed and that the

distribution of a greater amount was not reasonably foreseeable to him. Lake also

argues that the district court failed to make an individualized finding of the drug

quantity based on the record. Lake further argues that the court erred in applying

the statutory minimum based on a drug quantity of five kilograms.

      Pursuant to the Supreme Court’s decision in United States v. Booker, the

Sentencing Guidelines are no longer mandatory. 543 U.S. 220, 264, 125 S. Ct.



                                           2
738, 767 (2005). Although the Guidelines are only advisory, a district court must

calculate the advisory sentencing range correctly and must consider it when

determining a defendant’s sentence. United States v. Crawford, 407 F.3d 1174,

1178-79 (11th Cir. 2005). Booker does not alter our previously established

standards of review of the district court’s interpretation of the Guidelines. See id.

      We review a district court’s determination of drug quantity used to establish

a defendant’s base offense level for clear error. United States v. Simpson, 228 F.3d

1294, 1298 (11th Cir. 2000). When a defendant fails to object to allegations of fact

in a PSI, those facts are deemed to be admitted for sentencing purposes. United

States v. Wade, 458 F.3d 1273, 1277 (11th Cir. 2006), cert. denied, 127 S. Ct. 2096

(2007).

      In the case of a drug conspiracy, the Sentencing Guidelines provide that a

defendant is liable for his own acts and the reasonably foreseeable acts of others in

furtherance of the jointly undertaken activity. U.S.S.G. § 1B1.3(a)(1)(B).

      With respect to offenses involving contraband (including controlled
      substances), the defendant is accountable for all quantities of
      contraband with which he was directly involved and, in the case of a
      jointly undertaken criminal activity, all reasonably foreseeable
      quantities of contraband that were within the scope of the criminal
      activity that he jointly undertook.

U.S.S.G. § 1B1.3, comment. (n.2(ii)).

      In the case of a violation of 21 U.S.C. § 841(a) involving five kilograms or

                                           3
more of a substance containing cocaine, a defendant faces a mandatory minimum

term of imprisonment of ten years. 21 U.S.C. § 841(b)(1)(A)(ii). “[I]n

determining a defendant’s penalty under 21 U.S.C. § 841(b) for a violation of 21

U.S.C. § 846, the drug quantity must be reasonably foreseeable to that defendant

where the effect of the quantity is to require the imposition of a statutory

mandatory minimum sentence.” United States v. O’Neal, 362 F.3d 1310, 1316

(11th Cir. 2004), vacated on other grounds, Sapp v. United States, 543 U.S. 1107,

125 S. Ct. 1114 (2005). This reasonably-foreseeable requirement is the same as

that in U.S.S.G. § 1B1.3. O’Neal, 362 F.2d at 1315.

      Because Lake did not challenge the fact that he distributed approximately

three kilograms of cocaine and his partner in the drug business distributed five

kilograms of cocaine, we conclude that the district court did not clearly err when it

found Lake accountable for more than five kilograms of cocaine. We also

conclude from the record that the district court properly used that drug quantity for

the purpose of applying the ten-year minimum sentence under 21 U.S.C.

§ 841(b)(1).

Safety valve

      Next, Lake argues that the district court improperly denied him relief under

the safety valve. Specifically, he asserts that the district court relied on disputed



                                            4
hearsay testimony and that prior flight is not an exception to safety-valve relief.

         “When reviewing the denial of safety-valve relief, we review for clear error

a district court’s factual determinations,” but review “de novo the [district] court’s

legal interpretation of the statutes and sentencing guidelines.” United States v.

Johnson, 375 F.3d 1300, 1301 (11th Cir. 2004).

         Under the safety-valve provisions of 18 U.S.C. § 3553(f) and U.S.S.G.

§ 5C1.2, a district court must impose a sentence without regard to the statutory

minimum if, among other things, before the sentencing hearing, the defendant

gives the government truthful and complete information concerning the offense or

offenses that were part of the same course of conduct. United States v. Simpson,

228 F.3d 1294, 1304-1305 (11th Cir. 2000); 18 U.S.C. § 3553(f)(5); U.S.S.G.

§ 5C1.2(a)(5). “The question of whether the information [that the defendant]

supplied to the government . . . was truthful and complete . . . is a factual finding

for the district court.” United States v. Brownlee, 204 F.3d 1302, 1305 (11th Cir.

2000).

         The record shows that Lake’s statements were inconsistent and incomplete

regarding his own role in the conspiracy and the roles of others in the offense.

Because Lake’s statements were inconsistent and we give due regard to the district

court’s credibility determinations, we conclude that the district court did not



                                            5
clearly err in finding that Lake had not provided truthful and complete information

to the government and, thus, that he did not qualify for safety-valve relief.

Accordingly, we affirm Lake’s sentence.

      AFFIRMED.




                                           6